DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-18 rejected under 35 U.S.C. 103 as being unpatentable over   US Patent US4956582 by Bourassa in view of US Patent US58074770 by Szczyrbowski et al (SZCZYRBOWSKI).

Referring to the claim 1 Bourassa teaches;  A plasma processing apparatus (Fig 2, 3 and abstract) comprising : 

a first electrode electrically connected to the first balanced terminal; and a second electrode electrically connected to the second balanced terminal (See Fig 2 and column 6 lines 28 to 33 teaches the electrodes side circuit is balanced), 
However, Bourassa is silent on wherein when Rp represents a resistance component between the first balanced terminal and the second balanced terminal when viewing a side of the first electrode and the second electrode from a side of the first balanced terminal and the second balanced terminal, and X represents an inductance between the first unbalanced terminal and the first balanced terminal, 1.5 < X/Rp < 5000 is satisfied.
However, SZCZYRBOWSKI teaches comparing input resistance of the network and maximum resistance and teaches the electrode section has a resistance of 1 or 2 ohms at the maximum power in a balanced condition and will have a maximum resistance when it is impedance is not balanced (See Fig 2 and column 4 lines 4 to 23) of the cathode impedance/resistance.   From this, calculation of the optimized conditions for plasma processing with unbalanced to balanced depends on the balanced electrodes resistance is comparable to unbalanced condition of the plasma in order to optimize the plasma conditions (See claim 1). 


Referring to the claim 2 Bourassa reference as modified by SZCZYRBOWSKI teaches the plasma processing apparatus according to claim 1, SZCZYRBOWSKI further teaches wherein the first balanced terminal and the first electrode are electrically connected via a blocking capacitor  (See Fig 1  blocking capacitor 8 blocks the DC to the electrode 6  Column 3 lines 19 to 24)

Referring to the claim 3 Bourassa reference as modified by SZCZYRBOWSKI teaches the plasma processing apparatus according to claim 1, SZCZYRBOWSKI further teaches wherein the second balanced terminal and the second electrode are electrically connected via a blocking capacitor. (See Fig 1 blocking capacitor 8 in combination with 9, 10 blocks the DC to the electrode 7 column 3 lines 19 to 24 and 28 to 31). 

Referring to the claim 4 Bourassa reference as modified by SZCZYRBOWSKI teaches the plasma processing apparatus according to claim 1, wherein the first balanced terminal and the first electrode are electrically connected via a blocking capacitor, and the second balanced terminal and the second electrode are electrically connected via a blocking capacitor (See Fig 1 blocking capacitor 8 in combination with 9, 10 blocks the DC to the electrode 7 column 3 lines 19 to 27).   Hence, it is obvious to a person with ordinary skill 

Referring to the claim 5 Bourassa reference as modified by SZCZYRBOWSKI teaches the plasma processing apparatus according to claim 1, Bourassa further teaches, wherein the first electrode is supported by the vacuum container via an insulator (See Fig 2 electrode items 150 and 160 are connected via an insulating glass chamber 120 and column 5 lines 22 to 29).

Referring to the claim 6 Bourassa reference as modified by SZCZYRBOWSKI teaches the plasma processing apparatus according to claim 1, Bourassa further teaches wherein an insulator is arranged between the second electrode and the vacuum container (See Fig 2 electrode items 150 and 160 are connected via an insulating glass chamber 120 and column 5 lines 22 to 29).

Referring to the claim 8 Bourassa reference as modified by SZCZYRBOWSKI teaches the plasma processing apparatus according to claim 1, Bourassa further teaches wherein the balun includes a first coil  (see Fig 3 item 222 variable inductor) configured to connect the first unbalanced terminal and the first balanced terminal, and a second coil (Fig 3 item 230) configured to connect the second unbalanced terminal and the second balanced terminal (See Fig 2 and 3 and column 5 lines 6468 an column 6 lines 1-3).

Referring to the claim 11 Bourassa reference as modified by SZCZYRBOWSKI teaches the plasma processing apparatus according to claim 1, both are silent on wherein the first electrode holds a substrate, and the plasma processing apparatus is configured as an etching apparatus.  However, it is an intended use of the plasma processing apparatus and within the scope of ordinary skill. 

Referring to the claim 12 Bourassa reference as modified by SZCZYRBOWSKI teaches the plasma processing apparatus according to claim 1,  SZCZYRBOWSKI further teaches  wherein the first electrode holds a target, and the second electrode is arranged around the first electrode (See SZCZYRBOWSKI : Fig 1 items 6, 7 are arranged adjacent to each other).

Referring to the claim 13 Bourassa reference as modified by SZCZYRBOWSKI teaches the e plasma processing apparatus according to claim 1, both are silent on wherein the first electrode holds a substrate, and the second electrode is arranged around the first electrode. However, it is obvious to an ordinary skill in the art to use first electrode to holds the substrate and second electrode around first electrode in the SZCZYRBOWSKI configuration in order to use the system for etching purposes of plasma processing.

Referring to the claim 15  Bourassa reference as modified by SZCZYRBOWSKI teaches the plasma processing apparatus according to claim 1, but silent on wherein a first high-frequency supply unit and a second high-frequency supply unit are provided, and each of the first high-frequency supply unit and the second high-frequency supply unit includes the balun, the first electrode, and the second electrode, the first electrode of the first high-

However, it would have been obvious to one having ordinary skill in the art before the effective filing of the instant invitation to incorporate these plurality of first and second frequency supply units, first and second balun units and targets and substrates in to Balun modified SZCZYRBOWSKI.  Since it has been held that mere duplication of the essential working parts of a device has no patentable signicance unless a new and unexpected result is produced.  In re Harza 129 US PQ 379.

Referring to the claim 16 Bourassa reference as modified by SZCZYRBOWSKI teaches the plasma processing apparatus according to claim 1,   teaches wherein a plurality of first high-frequency supply units and a second high- frequency supply unit are provided, and each of the plurality of first high- frequency supply units and the second high-frequency supply unit includes the balun, the first electrode, and the second electrode, the first electrode of each of the plurality of first high-frequency supply units holds a target and, in each of the plurality of first high-frequency supply units, the second electrode is arranged around the first electrode, and the first electrode of the second high-frequency supply unit holds a substrate, and the second electrode of the second high-frequency supply unit is arranged around the first electrode of the second high-frequency supply unit.

However, it would have been obvious to one having ordinary skill in the art before the effective filing of the instant invitation to incorporate these plurality of first and second frequency supply units, first and second balun units and targets and substrates in to Balun modified SZCZYRBOWSKI.  Since it has been held that mere duplication of the essential working parts of a device as required by user for various applications of plasma processing has no patentable significance unless a new and unexpected result is produced.  In re Harza 129 US PQ 379.

Referring to the claim 17 Bourassa reference as modified by SZCZYRBOWSKI teaches the plasma processing apparatus according to claim 1, SZCZYRBOWSKI teaches wherein a first high-frequency supply unit and a second high-frequency supply unit are provided, and each of the first high-frequency supply unit and the second high-frequency supply unit includes the balun, the first electrode, and the second electrode, the first electrode of the first high-frequency supply unit holds a first target, the second electrode of the first high-frequency supply unit holds a second target, the first electrode of the first high-frequency supply unit opposes a space on a side of a substrate as a processing target via the first target, and the second electrode of the first high-frequency supply unit opposes the space via the second target, and the first electrode of the second high-frequency supply unit holds the substrate, and the second electrode of the second high-frequency supply unit is arranged around the first electrode of the second high-frequency supply unit.



Referring to the claim 18 Bourassa reference as modified by SZCZYRBOWSKI teaches the plasma processing apparatus according to claim 1, Bourassa teaches that it further comprising: a high-frequency power supply (See Fig 2 item 138 RF power supply); and an impedance matching circuit (Fig 3 item 200) arranged between the high-frequency power supply and the balun (See the Fig 3 impedance matching network 200 is connected between balun 158 and RF power supply 138; See Bourassa column 5 lines 41 to 51).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bourassa and SZCZYRBOWSKI references  as applied to claim 1 above, and further in view of  US20160307743 A1 by Brown et al (Brown).

Referring to the claim 7 Bourassa reference as modified by SZCZYRBOWSKI teaches the plasma processing apparatus according to claim 1, both are silent further comprising at least one of a mechanism configured to vertically move the second electrode and a mechanism configured to rotate the second electrode. 

Hence it is obvious to an ordinary skill in the art before the effective filing date of the instant application to incorporate brown teachings of the rotating the substrate in to the Bourassa and/or SZCZYRBOWSKI to create a rotating substrate electrode for uniform deposition.

Claim 10, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over   Bourassa and SZCZYRBOWSKI as applied to claim 1 above, and further in view of   US 5169509 by Latz et al (Latz)

Referring to the claim 10 Bourassa reference as modified by SZCZYRBOWSKI teaches the plasma processing apparatus according to claim 1, both are silent wherein the first electrode holds a target, the second electrode holds a substrate, and the plasma processing apparatus is configured as a sputtering apparatus  

However, Latz teaches the first electrode holds a target, the second electrode holds a substrate, and the plasma processing apparatus is configured as a sputtering apparatus (See Fig1 and column 2 lines 21 to 35) .



Referring to the claim 14 Bourassa reference as modified by SZCZYRBOWSKI teaches the plasma processing apparatus according to claim 1, both are silent on wherein the first electrode holds a first target, the second electrode holds a second target, the first electrode opposes a space on a side of a substrate as a processing target via the first target, and the second electrode opposes the space via the second target.  

However, Latz’s reference teaches multi target and multi substrate holder (See Fig 1 and claim 1 and abstract).  Hence, it is within the scope of the ordinary skill in the art and obvious to incorporate in to Bourassa and/or SZCZYRBOWSKI in order to treat several targets and substrates as directed by the user.

Allowable Subject Matter

Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Claims 1-8, 10-18 are rejected
Claim 9 is objected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250.  The examiner can normally be reached on 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.